COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NOS. 02-16-00444-CR
                                   02-16-00445-CR

JAIME ALVAREZ                                                         APPELLANT

                                          V.

THE STATE OF TEXAS                                                       STATE

                                      ------------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                TRIAL COURT NO. 1419571D, 1422028D

                                      ------------

                                      ORDER

                                      ------------

      On court’s own motion, it is ORDERED that the trial court clerk deliver the

Original State's Exhibit No. 13 (DVD), State’s Exhibit No. 14 (DVD), and State’s

Exhibit No. 17 (DVD) to this court no later than Monday, November 27, 2017.

      These exhibits will be returned to the trial court upon issuance of the

mandate.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court clerk, and the court reporter.

      DATED November 17, 2017.

                                                      PER CURIAM